Name: Commission Implementing Regulation (EU) No 776/2014 of 16 July 2014 fixing the quantitative limit for exports of out-of-quota sugar and isoglucose until the end of theÃ 2014/2015 marketing year
 Type: Implementing Regulation
 Subject Matter: marketing;  beverages and sugar;  international trade;  trade;  tariff policy;  production
 Date Published: nan

 17.7.2014 EN Official Journal of the European Union L 210/11 COMMISSION IMPLEMENTING REGULATION (EU) No 776/2014 of 16 July 2014 fixing the quantitative limit for exports of out-of-quota sugar and isoglucose until the end of the 2014/2015 marketing year THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 139(2) and point (g) of the first paragraph of Article 144 thereof, Whereas: (1) According to point (d) of the first subparagraph of Article 139(1) of Regulation (EU) No 1308/2013, the sugar or isoglucose produced in excess of the quota referred to in Article 136 of that Regulation may be exported only within the quantitative limit to be fixed by the Commission. (2) Detailed implementing rules for out-of-quota exports, in particular concerning the issue of export licences are laid down by Commission Regulation (EC) No 951/2006 (2). However, the quantitative limit should be fixed per marketing year in view of the possible opportunities on the export markets. (3) For certain Union producers of sugar and isoglucose, exports from the Union represent an important part of their economic activities and they have established traditional markets outside the Union. Exports of sugar and isoglucose to those markets could be economically viable also without granting export refunds. To that end it is necessary to fix a quantitative limit for out-of-quota sugar and isoglucose exports so that the EU producers concerned may continue to supply their traditional markets. (4) For the 2014/2015 marketing year it is estimated that fixing the quantitative limit initially at 650 000 tonnes, in white sugar equivalent, for out-of-quota sugar exports and 70 000 tonnes, in dry matter, for out-of-quota isoglucose would correspond to the market demand. (5) Exports of sugar from the Union to certain close destinations and to third countries granting Union products a preferential import treatment are currently in a particular favorable competitive position. In view of the absence of appropriate instruments of mutual assistance to fight against irregularities and in order to minimize the risk of fraud and to prevent any abuse associated with the re-import or reintroduction into the Union of out-of-quota sugar certain close destinations should be excluded from the eligible destinations. (6) In view of the estimated lower risks for eventual frauds regarding isoglucose due to the nature of the product it is not necessary to restrict the eligible destinations for the export of out-of-quota isoglucose. (7) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Fixing the quantitative limit for out-of-quota sugar exports 1. For the 2014/2015 marketing year the quantitative limit referred to in point (d) of the first subparagraph of Article 139(1) of Regulation (EU) No 1308/2013 shall be 650 000 tonnes for exports without refund of out-of-quota white sugar falling within CN code 1701 99. 2. Exports within the quantitative limit fixed in paragraph 1 shall be allowed for all destinations excluding: a) third countries: Albania, Andorra, Bosnia and Herzegovina, the former Yugoslav Republic of Macedonia, the Holy See (Vatican City State), Kosovo (3), Liechtenstein, Montenegro, San Marino and Serbia; b) territories of Member States not forming part of the customs territory of the Union: the Faeroe Islands, Greenland, Heligoland, Ceuta, Melilla, the communes of Livigno and Campione d'Italia, and the areas of the Republic of Cyprus in which the Government of the Republic of Cyprus does not exercise effective control; c) European territories for whose external relations a Member State is responsible, not forming part of the customs territory of the Union: Gibraltar. Article 2 Fixing the quantitative limit for out-of-quota isoglucose exports 1. For the 2014/2015 marketing year the quantitative limit referred to in point (d) of the first subparagraph of Article 139(1) of Regulation (EU) No 1308/2013 shall be 70 000 tonnes, in dry matter, for exports without refund of out-of-quota isoglucose falling within CN codes 1702 40 10, 1702 60 10 and 1702 90 30. 2. Exports of the products referred to in paragraph 1 shall only be allowed where they comply with the conditions laid down in Article 4 of Regulation (EC) No 951/2006. Article 3 Entry into force and application This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. It shall apply from 1 October 2014. It shall expire on 30 September 2015. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 July 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 347, 20.12.2013, p. 671. (2) Commission Regulation (EC) No 951/2006 of 30 June 2006 laying down detailed rules for the implementation of Council Regulation (EC) No 318/2006 as regards trade with third countries in the sugar sector (OJ L 178, 1.7.2006, p. 24). (3) This designation is without prejudice to positions on status, and is in line with UNSCR 1244 and the ICJ Opinion on the Kosovo Declaration of Independence